                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ERIC SENEGAL,                                    §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-18-1734
                                                 §
TAS Foods, LLC,                                  §
                                                 §
       Defendant.                                §

                    MEMORANDUM, OPINION, ORDER AND FINAL JUDGMENT

       Pending before the court is a motion for default judgment filed by plaintiff Eric Senegal

against defendant TAS Foods, LLC (“TAS”). Dkt. 34. TAS has not responded to the motion.

Having considered the motion and applicable law, the court is of the opinion that the motion

(Dkt. 34) should be GRANTED.

                                         I. BACKGROUND

       In 2016, Senegal and three other people were hired to work at a Kentucky Fried Chicken

location. Dkt. 1 at 2. However, Senegal was never given a shift and never began working. Id.

Later, “other employees” informed Senegal that “the manager had referred to him as a fa–ot and said

he needed to change his voice.” Id.

       Senegal sued Yum! Brands, Inc. (“Yum! Brands”) and TAS under Title VII of the Civil

Rights Act of 1964, alleging that the defendants are “joint employers” of the KFC where Senegal

was hired. Id. Senegal contends that the KFC manager “did not want Senegal, a gay male, to work

at the restaurant because of Senegal’s sexual orientation and/or because of expectations for Senegal

to act as a stereotypical male.” Id.
        On March 20, 2019, Senegal filed his First Amended Complaint. Dkt. 29. The complaint

dropped Senegal’s claims against Yum! Brands, leaving TAS Foods as the sole defendant. Id. TAS

was eventually served with the First Amended Complaint on April 12, 2019, via first class mail and

email. Dkt. 33. TAS failed to file an answer or responsive pleading to the First Amended Complaint

prior to the May 3, 2019 deadline.

                                       II. LEGAL STANDARD

        Under Rule 55(b)(2), a party may apply for the court to enter a default judgment. These rules

“are designed for the just, speedy, and inexpensive disposition of cases on their merits, not for the

termination of litigation by procedural maneuver. Default judgments are a drastic remedy, not

favored by the Federal Rules and resorted to by courts only in extreme situations.” Sun Bank of

Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989).

        A default judgment “must be ‘supported by well-pleaded allegations’ and must have ‘a

sufficient basis in the pleadings.’” Wooten v. McDonald Transit Assoc., Inc., 788 F.3d 490, 498 (5th

Cir. 2015) (quoting Nishimatsu Constr. Co. v. Hou. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

1975)). The well-pleaded allegations in the complaint are assumed to be true, except regarding

damages. Nishimatsu, 515 F.2d at 1206; see also United States v. Shipco Gen., Inc., 814 F.2d 1011,

1014 (5th Cir. 1987). However, “the defendant is not held to admit facts that are not well-pleaded

or to admit conclusions of law.” Nishimatsu, 515 F.2d at 1206.

        A court may not enter a default judgment against a minor or incompetent person unless the

person is represented by a general guardian, conservator, or other fiduciary. Fed. R. Civ. P. 55(b).

Additionally, a court may enter a default judgment only after the plaintiff files an affidavit regarding

the defendant’s military status. 50 U.S.C. § 3931. Local Rule 5.5 requires a motion for default



                                                   2
judgment to be served upon the defendant via certified mail, return receipt requested. S.D. Tex. L.R.

5.5.

                                            III. ANALYSIS

        Senegal served TAS with the First Amended Complaint on April 12, 2019, via first class mail

and email. Dkt. 33. TAS never filed an answer or responsive pleading. On May 9, 2019, Senegal

served the motion for default judgment on TAS via certified mail, return receipt requested, as

required by the Local Rules. Dkt. 34. TAS failed to file an answer or responsive pleading prior to

the May 30, 2019 deadline. Senegal has also shown that TAS is not a minor, incompetent person,

or in the military. Id. Because TAS has failed to plead or otherwise defend, the court may: (1) enter

default against TAS; (2) accept all well-pleaded facts in the complaint as true; and (3) if he has stated

a valid claim, award Senegal the relief he seeks. Nishimatsu, 515 F.2d at 1206.

A.      Sexual Orientation Claims

        Senegal’s initial complaint against TAS alleged sexual orientation discrimination. Dkt. 1.

However, the court dismissed those claims (Dkt. 25) because Title VII does not protect against

sexual orientation discrimination in the Fifth Circuit. Senegal v. Yum! Brands, Inc., No. H-18-1734,

2019 WL 448943, at *5 (S.D. Tex. Feb. 5, 2019)(Miller, J); see also Brandon v. Sage Corp., 808

F.3d 266, 270 n.2 (5th Cir. 2015) (“Title VII in plain terms does not cover ‘sexual orientation.’”).

Thus, to the extent Senegal’s amended complaint alleges discrimination based on sexual orientation,

Senegal is not entitled to default judgment on those claims. Dkt. 25.

B.      Gender Discrimination Claims

        Although discrimination based on sexual orientation is not covered under Title VII,

“[a]ctionable sex discrimination under Title VII includes discrimination against those who do not

conform to sex or gender stereotypes.” Senegal, 2019 WL 448943, at *5 (quoting Wittmer v. Phillips
                                                   3
66 Co., 304 F. Supp. 3d 627, 633 (S.D. Tex. 2018)). Senegal alleges that he was not put on the

schedule after being hired because of the KFC manager’s “expectations for Senegal to act as a

stereotypical male.” Dkt. 1 at 2. A plaintiff’s “perceived failure to conform to traditional gender

stereotypes may be attributable to a plaintiff’s appearance or behavior or both.” Price Waterhouse

v. Hopkins, 490 U.S. 228, 250–51, 109 S.Ct. 1775 (1989). Senegal alleges that Defendants’ manager

said he “needed to change his voice,” which could imply that Senegal’s voice did not conform with

the manager’s stereotype of how a male voice should sound. Dkt. 1 at 2. This evidence indicates

that Senegal was not put on the schedule because of the employer’s perception that Senegal failed

to act as a stereotypical male. Accordingly, the court agrees that Senegal’s complaint sufficiently

pleads facts that constitute gender-stereotype discrimination under Title VII. Dkt. 25.

                                          IV. DAMAGES

       Senegal requests: (1) $6,600 in back wages; (2) $50,000 in compensatory damages and

punitive damages; (3) $6,520 in attorney’s fees; (4) $1,132 in costs; (5) pre-judgment interest of

2.40% calculated from March 23, 2016 to the date of this judgment; and (6) post-judgment interest

of 2.40% from the date of this judgment until the amount is paid. Dkt. 34.

A.     Back Wages

       Senegal seeks $6,600 in lost wages for the five-month period from the date he was hired by

TAS to the date he was able to obtain alternative employment. Id. At $7.50 per hour and 40 hours

per week, the total amount comes to $6,600 in lost wages. Id. An employer that has intentionally

engaged in an unlawful employment practice may be required to compensate an injured party for lost

wages resulting from the unlawful practice. 42 U.S.C.A. § 2000e-5. Accordingly, the court

GRANTS Senegal $6,600 in lost wages.



                                                4
B.     Compensatory and Punitive Damages

       Senegal seeks an additional $50,000 in compensatory and punitive damages for the emotional

and mental suffering he experienced as a result of TAS’s unlawful discrimination and treatment.

Dkt. 34. A court may award compensatory damages in a Title VII action for future pecuniary losses,

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

nonpecuniary losses. 42 U.S.C. § 1981a(b)(3). However, a plaintiff must provide evidence of

mental anguish and suffering to a degree of specificity which may include “corroborating testimony

or medical or psychological evidence.” Oden v. Oktibbeha Cty., 246 F.3d 458, 470 (5th Cir. 2001).

       Here, Senegal provides no evidence of any specific non-economic harm that he suffered as

a result of his alleged emotional distress or mental anguish. Although courts in the Fifth Circuit have

awarded compensatory damages in some Title VII cases, the plaintiffs in those cases suffered from

prolonged, direct discrimination while working within their employment capacity. See, e.g., EEOC

v. Boh Bros. Const. Co., 731 F.3d 444 (5th Cir. 2013) (holding that plaintiff could recover

compensatory damages for gender-stereotype discrimination based on evidence that he was directly

harassed and humiliated by his employer for over a year). Here, Senegal was not subjected to any

direct or prolonged harassment. Rather, the comments were isolated occurrences made to a third-

party employee. Dkt. 34. Because Senegal does not provide any specific evidence of suffering, the

court DENIES Senegal’s request for compensatory damages.

       Punitive damages may only be recovered in a Title VII action when a party demonstrates that

the employer engaged in discriminatory practice with malice or reckless indifference to the federally

protected rights of the individual. 42 U.S.C. § 1981a(b)(1). “The terms ‘malice’ and ‘reckless’

ultimately focus on the actor's state of mind.” Kolstad v. Am. Dental Ass’n., 527 U.S. 526, 535, 119

S.Ct. 2118 (1999). The actor must have had knowledge that they were acting in a way that violated
                                                  5
federal law, not just knowledge that they were engaging in discriminatory behavior. Boh Bros., 731

F.3d at 467. Here, there is no evidence that TAS knew it was violating a federal law by

discriminating against Senegal. Accordingly, the court DENIES Senegal’s request for $50,000 in

compensatory and punitive damages.

C.      Attorney’s Fees

        Senegal seeks $6,520 in attorney’s fees. Dkt. 34. The court may award reasonable attorney’s

fees to the prevailing party in a Title VII action. 42 U.S.C. § 1988(b). In evaluating a fee award, the

court uses the two-step “lodestar” method to determine the amount of attorneys’ fees to which a

prevailing party is entitled. See Combs v. City of Huntington, 829 F.3d 388, 398 (5th Cir. 2016).

First, the court calculates the “lodestar” by multiplying the reasonable number of hours spent on the

case by the prevailing hourly rate in the community for similar work. Id. A reasonable rate is the

prevailing market rate for attorneys of comparable experience employed in cases of similar

complexity. Id. Second, the court uses the Johnson factors to determine whether to adjust the

lodestar amount. Johnson v. Ga. Highway Express, 488 F.2d 714, 717–19 (5th Cir. 1974). The

Johnson factors allow consideration of elements such as the time and labor required, the novelty of

the questions, and the results obtained. Id.

        Here, Senegal has provided evidence that the requested rate of $400 per hour is reasonable.

Dkt. 34-4. Senegal has also provided evidence that the case required 16.3 hours of work. Id.

Therefore, the court finds that the lodestar amount in this case is $6,520.

        Next, the court considers the Johnson factors. Two of the Johnson factors, “the novelty and

difficulty of the questions” and “the skill requisite to perform the legal service properly,” refer to the

skill level required to litigate the case based on its particular level of difficulty. Johnson, 488 F.2d

at 418. Here, the labor required was not particularly strenuous, considering TAS did not file an
                                                    6
answer. Additionally, other than the motion to dismiss (Dkt. 25), the parties did not have to litigate

any additional dispositive motions or discovery issues.

        Most importantly, the Supreme Court has held that a critical factor in determining a

reasonable fee “is the degree of success obtained.” Hensley v. Eckerhart, 461 U.S. 424, 435, 103

S.Ct. 1933 (1983). The Court noted that the lodestar may be decreased when a plaintiff achieves

“only partial or limited success” and when the relief is limited in comparison to the “scope of the

litigation as a whole.” Id. In Farrar v. Hobby, 506 U.S. 103, 114, 113 S.Ct. 566 (1992), the Court

further explained that the primary consideration should be the amount of damages awarded as

compared to the amount sought. Here, Senegal originally sought $64,252 in total damages. Dkt.

34. This is over nine times the $6,600 in damages actually awarded. Because Senegal’s relief was

so limited, the court finds that a reduction of attorney’s fees in this case is reasonable. Accordingly,

the court GRANTS Senegal $3,500 in attorney’s fees.

D.      Costs

        Senegal seeks $1,132 in costs. Dkt. 34. Upon entry of judgment, costs should be awarded

to the prevailing party. See Fed. R. Civ. P. 54(d)(1). Parties must keep their own record of taxable

costs. S.D. Tex. L.R. 54.2. The prevailing party must apply for costs by filing a bill of costs within

fourteen days of the entry of a final judgment. Id. Based on the itemized list of expenses provided

in Exhibit 4, the court finds the amount requested to be reasonable. Dkt. 34. Accordingly, the court

GRANTS Senegal $1,132 in costs.

E.      Pre-judgment Interest

        Senegal asks for a pre-judgment interest rate of 2.40% to be calculated beginning on March

23, 2016, the date this suit was filed. Id. The decision to award pre-judgment interest on a back pay

award in Title VII cases “rests within the sound discretion of the district court.” Gloria v. Valley
                                                   7
Grain Prod., Inc., 72 F.3d 497, 499 (5th Cir. 1996). Pre-judgment interest only applies to past

damages. Thomas v. Tex. Dep’t of Criminal Justice, 297 F.3d 361, 372 (5th Cir. 2002).

       In the absence of a compelling basis for an increased rate, the current federal statutory post-

judgment interest rate is an appropriate pre-judgment interest rate to make the plaintiff “whole.”

Durant v. Xie He Sheng, LLC, No. H-06-3578, 2018 WL 8011853, at *5 (S.D. Tex. Mar. 30,

2018)(Atlas, J.). Here, the court finds the current 2.02% post-judgment interest rate in the Southern

District of Texas to be a reasonable rate for calculating pre-judgment interest. Accordingly, the court

GRANTS Senegal pre-judgment interest of 2.02% to be calculated from March 23, 2016 to the date

of this judgment. 1

F.     Post-judgment Interest

       Because Senegal is entitled to a money judgment, he is also entitled to post-judgment interest.

See 28 U.S.C. § 1961 (allowing post-judgment interest on any money judgment awarded in a civil

case in district court). Although Senegal asks for a 2.40% post-judgment interest rate (Dkt. 34), the

post-judgment interest rate in the Southern District of Texas is currently set at 2.02%. Accordingly,

the court GRANTS Senegal post-judgment interest at 2.02% as provided by § 1961.




       1
         Pre-judgment interest is usually calculated beginning on the date of the unlawful
employment action. Thomas, 297 F.3d at 372. However, Senegal only requested pre-judgment
interest from the date of filing. Dkt. 34.
                                              8
                                          IV. CONCLUSION

       Senegal’s motion for default judgment (Dkt. 34) is GRANTED. The court hereby awards

Senegal the following:

              (1) $6,600 in back wages;

              (2) $3,500 in attorney’s fees;

              (3) $1,132 in costs;

              (4) Pre-judgment interest of 2.02% calculated from March 23,

              2016 to the date of this judgment;

              (5) Post-judgment interest of 2.02% from the date of this judgment

              until the amount is paid.



       Signed at Houston, Texas on June 21, 2019.




                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge




                                                 9
